UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/2016 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio SEMIANNUAL REPORT June 30, 2016 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 15 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the six-month period from January 1, 2016 through June 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets experienced heightened turbulence over the first half of 2016 when global economic challenges fueled dramatic swings in market sentiment. At the start of the year, investors reacted cautiously to an economic slowdown in China, sluggish growth in Europe, plummeting commodity prices, and rising short-term interest rates in the United States. These worries sparked sharp declines in U.S. and global equity markets, while high-quality bonds gained value as investors flocked to traditional safe havens. Investor sentiment subsequently rebounded when U.S. monetary policymakers refrained from additional rate hikes, major central banks eased their monetary policies further, and commodity prices improved. Stocks rallied strongly during the spring, recouping earlier losses, and bonds continued to benefit from robust investor demand. Still, by June, uncertainty continued to dominate the capital markets amid worries about Great Britain’s exit from the European Union and disappointing job growth in the United States. We remain encouraged by the resilience of the stock and bond markets, but we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the second half of 2016. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation July 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through June 30, 2016, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2016, Dreyfus Investment Portfolios, Core Value Portfolio’s Initial shares produced a total return of 1.70%, and its Service shares returned 1.55%. 1 In comparison, the fund’s benchmark, the Russell 1000 ® Value Index, produced a total return of 6.30% for the same period. 2 U.S. equities advanced in the face of heightened global and domestic economic concerns, with traditionally defensive, high-yielding issues significantly outperforming their more growth-oriented counterparts. The fund lagged its benchmark, largely due to disappointing stock selections in the financials and industrials sectors, as well as lack of exposure to the utilities sector. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective. To pursue its goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks, focusing on stocks of large-cap value companies. When choosing stocks, the fund uses a “bottom-up” stock-selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends. A three-step value screening process is used to select stocks based on value, sound business fundamentals, and positive business momentum. The fund typically invests in the stocks of U.S. issuers, and will limit holdings of foreign stocks to 20%. Stocks Advanced Despite Global Uncertainties Global and domestic economic developments created a volatile environment for U.S. equity markets during the first six months of 2016. The year started on a negative note with stocks posting sharply negative returns in the face of deteriorating oil prices, disappointing U.S. GDP growth, and renewed concern about the Chinese economy. Investors sought safety in traditionally defensive and higher-yielding areas of the market, a trend reinforced when Federal Reserve Board Chair Janet Yellen warned that global market turbulence could undermine U.S. economic growth. U.S. stocks broadly recovered from mid-February through late April, bolstered by rising commodity prices and more aggressively accommodative fiscal policies from central banks in Europe and Asia. However, concerns that the United Kingdom might leave the European Union, began to unsettle investors in May. The late June vote to leave the EU prompted a brief but sharp decline in equity prices, with the subsequent recovery concentrated among the more defensive and high-yielding areas of the market, such as the telecommunication services and utilities sectors, while more economically sensitive stocks and most financial companies trailed market averages. Cyclical Exposure Hampered Fund Performance Although the fund successfully avoided some of the financials sector’s weakest performers, a variety of financial holdings detracted from returns compared to the benchmark. Notable underperformers included diversified financials, such as Voya Financial; consumer finance companies, such as Synchrony Financial; insurers, such as Prudential Financial; and capital markets companies, such as Morgan Stanley, Charles Schwab, and E*TRADE Financial. While the fund’s performance benefited from an investment in Communications Sales and Leasing, a high-yielding real estate investment trust (REIT), generally underweighted exposure to richly valued REITs further detracted from the fund’s results in the financials sector. Similarly, lack of exposure to richly valued utility stocks undermined relative returns, as did the fund’s lack of investments in industrial machinery companies. Disappointing individual holdings in other areas included agricultural chemical maker CF Industries, pharmacy benefits management company Express Scripts Holdings, and Delta Air Lines. 3 DISCUSSION OF FUND PERFORMANCE (continued) On a more positive note, strong stock selections in the information technology sector bolstered relative performance. Top performers included semiconductor equipment maker Applied Materials and semiconductor manufacturers Texas Instruments and Microchip Technology, which benefited from the expanding use of semiconductors in the automotive and consumer products industries. Database software developer Oracle produced strong earnings as the company migrated services to the cloud, while communications equipment maker Cisco Systems entered a positive phase of its product cycle. The fund further enhanced returns with overweighted exposure to the telecommunications services sector, particularly AT&T, one of the sector’s leading performers over the first half of 2016. In the health care sector, successful stock selections included medical equipment maker Boston Scientific, health plan provider UnitedHealth Group and an underweight in pharmaceutical developer Allergan . Other strong performers included energy companies Occidental Petroleum and EOG Resources, and construction materials producer Vulcan Materials. Seeking Attractive Valuations With Growth Potential Although some investors remain preoccupied with the uncertain global consequences of the Brexit, we have remained focused on strong U.S. economic fundamentals and our expectations of continued domestic growth. Therefore, as of the end of the reporting period, we have avoided many of the richly valued, high-yielding stocks that led the market’s recent advance, instead emphasizing companies with attractive valuations and strong growth potential. We have found a relatively large number of such investment opportunities among the materials, information technology, and consumer discretionary sectors, but relatively few in the utilities, industrials, and consumer staples sectors. July 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Investment Portfolios, Core Value Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Russell 1000 ® Value Index is an unmanaged index which measures the performance of those Russell 1000 ® companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio from January 1, 2016 to June 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2016 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2016 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.08% for Initial shares and 1.33% for Service shares, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS June 30, 2016 (Unaudited) Common Stocks - 100.0% Shares Value ($) Banks - 9.5% BB&T 6,159 219,322 Citigroup 10,541 446,833 Comerica 3,328 136,881 JPMorgan Chase & Co. 22,189 1,378,825 PNC Financial Services Group 4,196 341,512 SunTrust Banks 7,514 308,675 Capital Goods - 7.0% Honeywell International 3,882 451,554 Northrop Grumman 1,314 292,076 Raytheon 6,487 881,908 United Technologies 4,444 455,732 Consumer Services - .9% Carnival 6,136 Diversified Financials - 10.8% Capital One Financial 6,351 403,352 Charles Schwab 15,000 379,650 E*TRADE Financial 15,436 a 362,592 Goldman Sachs Group 3,751 557,324 Morgan Stanley 18,893 490,840 Raymond James Financial 4,247 209,377 Synchrony Financial 18,094 a 457,416 Voya Financial 14,369 355,776 Energy - 15.1% EOG Resources 10,716 893,929 Halliburton 8,354 378,353 Hess 8,723 524,252 Occidental Petroleum 19,052 1,439,569 Phillips 66 6,450 b 511,743 Pioneer Natural Resources 2,891 437,148 Schlumberger 3,910 309,203 Food, Beverage & Tobacco - 8.4% Archer-Daniels-Midland 5,361 229,933 Coca-Cola 11,937 541,104 6 Common Stocks - 100.0% (continued) Shares Value ($) Food, Beverage & Tobacco - 8.4% (continued) ConAgra Foods 9,724 464,904 Kellogg 3,808 310,923 Molson Coors Brewing, Cl. B 5,948 601,521 Mondelez International, Cl. A 4,715 214,580 PepsiCo 1,388 147,045 Health Care Equipment & Services - 4.6% Abbott Laboratories 5,692 223,753 Boston Scientific 17,749 a 414,794 Express Scripts Holding 2,012 a 152,510 UnitedHealth Group 4,106 579,767 Insurance - 6.5% Allstate 5,568 389,482 Chubb 3,627 474,085 FNF Group 4,152 b 155,700 Hartford Financial Services Group 6,688 296,813 Prudential Financial 8,853 631,573 Materials - 5.9% CF Industries Holdings 11,422 275,270 Dow Chemical 4,394 218,426 Martin Marietta Materials 1,224 235,008 Packaging Corporation of America 5,544 371,060 Vulcan Materials 5,481 659,693 Media - 5.4% CBS, Cl. B 3,805 207,144 Charter Communications, Cl. A 779 a 178,207 Interpublic Group of Companies 6,348 146,639 Omnicom Group 5,198 423,585 Time Warner 7,090 521,399 Viacom, Cl. B 3,408 141,330 Pharmaceuticals, Biotechnology & Life Sciences - 6.9% Bristol-Myers Squibb 3,090 227,270 Eli Lilly & Co. 3,071 241,841 Merck & Co. 10,017 577,079 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 100.0% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 6.9% (continued) Pfizer 28,354 998,344 Real Estate - 1.2% Communications Sales & Leasing 12,426 c Retailing - 1.0% Staples 33,792 Semiconductors & Semiconductor Equipment - 5.6% Applied Materials 28,720 688,418 Microchip Technology 11,355 b 576,380 Texas Instruments 6,300 394,695 Software & Services - 3.1% Alphabet, Cl. A 411 a 289,151 Citrix Systems 1,792 a 143,521 Oracle 11,931 488,336 Technology Hardware & Equipment - 3.8% Cisco Systems 31,291 897,739 Corning 11,042 226,140 Telecommunication Services - 2.9% AT&T 19,855 Transportation - 1.4% Delta Air Lines 11,631 Total Common Stocks (cost $26,302,980) Investment of Cash Collateral for Securities Loaned - 2.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $724,495) 724,495 d Total Investments (cost $27,027,475) 102.4% Liabilities, Less Cash and Receivables (2.4%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2016, the value of the fund’s securities on loan was $1,236,461 and the value of the collateral held by the fund was $1,248,857, consisting of cash collateral of $724,495 and U.S. Government & Agency securities valued at $524,362. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Energy 15.1 Diversified Financials 10.8 Banks 9.5 Food, Beverage & Tobacco 8.4 Capital Goods 7.0 Pharmaceuticals, Biotechnology & Life Sciences 6.9 Insurance 6.5 Materials 5.9 Semiconductors & Semiconductor Equipment 5.6 Media 5.4 Health Care Equipment & Services 4.6 Technology Hardware & Equipment 3.8 Software & Services 3.1 Telecommunication Services 2.9 Money Market Investment 2.4 Transportation 1.4 Real Estate 1.2 Retailing 1.0 Consumer Services .9 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $1,236,461)—Note 1(b): Unaffiliated issuers 26,302,980 29,782,265 Affiliated issuers 724,495 724,495 Receivable for investment securities sold 136,911 Dividends and securities lending income receivable 55,577 Prepaid expenses 177 30,699,425 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 29,683 Cash overdraft due to Custodian 28,159 Liability for securities on loan—Note 1(b) 724,495 Payable for investment securities purchased 86,828 Payable for shares of Beneficial Interest redeemed 19,984 Accrued expenses 26,610 915,759 Net Assets ($) 29,783,666 Composition of Net Assets ($): Paid-in capital 26,598,386 Accumulated undistributed investment income—net 183,190 Accumulated net realized gain (loss) on investments (477,195) Accumulated net unrealized appreciation (depreciation) on investments 3,479,285 Net Assets ($) 29,783,666 Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 19,050,588 10,733,078 Shares Outstanding 1,260,822 704,102 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 351,303 Affiliated issuers 114 Income from securities lending—Note 1(b) 1,066 Total Income 352,483 Expenses: Management fee—Note 3(a) 108,051 Professional fees 24,674 Distribution fees—Note 3(b) 13,015 Custodian fees—Note 3(b) 6,758 Prospectus and shareholders’ reports 3,253 Trustees’ fees and expenses—Note 3(c) 2,611 Loan commitment fees—Note 2 183 Shareholder servicing costs—Note 3(b) 88 Registration fees 53 Miscellaneous 9,386 Total Expenses 168,072 Less—reduction in fees due to earnings credits—Note 3(b) (3) Net Expenses 168,069 Investment Income—Net 184,414 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (246,277) Net unrealized appreciation (depreciation) on investments 539,256 Net Realized and Unrealized Gain (Loss) on Investments 292,979 Net Increase in Net Assets Resulting from Operations 477,393 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2016 (Unaudited) Year Ended December 31, 2015 Operations ($): Investment income—net 184,414 268,663 Net realized gain (loss) on investments (246,277) 4,043,371 Net unrealized appreciation (depreciation) on investments 539,256 (4,940,829) Net Increase (Decrease) in Net Assets Resulting from Operations 477,393 Dividends to Shareholders from ($): Investment income—net: Initial Shares (191,807) (171,896) Service Shares (77,183) (67,061) Net realized gain on investments: Initial Shares (2,717,751) (2,336,587) Service Shares (1,526,398) (1,374,475) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 435,162 2,070,552 Service Shares 132,021 405,935 Dividends reinvested: Initial Shares 2,909,558 2,508,483 Service Shares 1,603,581 1,441,536 Cost of shares redeemed: Initial Shares (919,412) (4,124,702) Service Shares (484,294) (2,381,881) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 3,676,616 Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 30,142,796 34,801,687 End of Period 29,783,666 30,142,796 Undistributed investment income—net 183,190 267,766 Capital Share Transactions (Shares): Initial Shares Shares sold 27,461 113,108 Shares issued for dividends reinvested 201,075 137,980 Shares redeemed (58,815) (221,497) Net Increase (Decrease) in Shares Outstanding 169,721 29,591 Service Shares Shares sold 8,444 21,583 Shares issued for dividends reinvested 109,759 78,686 Shares redeemed (31,031) (126,233) Net Increase (Decrease) in Shares Outstanding 87,172 See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Six Months Ended
